United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-2314
                       ___________________________

                            United States of America

                       lllllllllllllllllllPlaintiff - Appellee

                                         v.

                             David James Marmon

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                       for the District of North Dakota
                                ____________

                         Submitted: December 16, 2016
                            Filed: February 3, 2017
                                [Unpublished]
                                ____________

Before KELLY and MURPHY, Circuit Judges, and MAGNUSON,1 District Judge.
                          ____________



MAGNUSON, District Judge.




     1
         The Honorable Paul A. Magnuson, United States District Judge for the
District of Minnesota, sitting by designation.
      Appellant David James Marmon appeals several evidentiary rulings the district
     2
court made during his trial on child-pornography charges. For the following reasons,
we affirm.

     The North Dakota Bureau of Criminal Investigation began investigating
Marmon in early 2014, after law-enforcement software recorded the IP address for
Marmon’s computer downloading files containing child pornography on peer-to-peer
(“P2P”) networks.    The software program recorded Marmon’s computers
downloading files containing common child-pornography search terms such as
“PTHC,” which stands for “pre-teen hard core.”

       Law enforcement secured a search warrant for Marmon’s residence in
Williston, North Dakota. During the execution of the warrant, law enforcement
examined twenty devices, two computers, and an external hard drive, and ultimately
seized Marmon’s desktop computer and a laptop from the residence. Officers also
interviewed Marmon, and he admitted that he had downloaded and viewed child
pornography. A forensic examination revealed that Marmon’s computers did in fact
download many of the same files the law-enforcement software recorded them
downloading from the P2P networks. In June 2014, a grand jury indicted Marmon
on one count of receipt of materials involving the sexual exploitation of minors in
violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1).

        During the four-day jury trial, the United States introduced, over Marmon’s
objection, a compilation of portions of videos ostensibly found on Marmon’s
computers. Marmon contends that the Government failed to establish that the
material was in fact found on his computers, and that the district court erred in
allowing the jury to view the videos. Marmon also argues that the evidence adduced
at trial was insufficient to convict him.

         2
        The Honorable Daniel L. Hovland, United States District Court Judge for the
District of North Dakota.

                                        -2-
      On January 15, 2016, the jury convicted Marmon of the single charge brought
against him. On May 9, 2016, the district court sentenced Marmon to the ten-year
mandatory minimum term of imprisonment. Marmon timely appealed.3

       We review the sufficiency of the evidence de novo, viewing the evidence in the
light most favorable to the verdict and giving the verdict “the benefit of all reasonable
inferences.” United States v. Spears, 454 F.3d 830, 832 (8th Cir. 2006). A reversal
is warranted “only if no reasonable jury could find the defendant guilty beyond a
reasonable doubt.” Id. The district court’s rulings on evidentiary issues are reviewed
for clear abuse of discretion. United States v. Omar, 786 F.3d 1104, 1112 (8th Cir.
2015). We will reverse “only when an improper evidentiary ruling affected the
defendant’s substantial rights or had more than a slight influence on the verdict.”
United States v. Anderson, 783 F.3d 727, 745 (8th Cir. 2015) (quoting United States
v. Henley, 766 F.3d 893, 914 (8th Cir. 2014)).

       Marmon first argues that the evidence was insufficient to convict him of
knowing receipt of child pornography, contending instead that the evidence
established, at most, possession of child pornography. But the jury heard evidence
that Marmon admitted to investigators that he had downloaded child pornography.
Testimony from the investigator regarding Marmon’s computer searches and the
images found on Marmon’s computers corroborated this confession. See United
States v. Bagola, 796 F.3d 903, 907 (8th Cir. 2015) (finding that confession supported
by corroborating evidence is sufficient to support a conviction). The evidence at trial
was more than sufficient to support the jury’s determination.

      Nor did the district court err in admitting evidence of child-pornography
materials found in the unallocated space on Marmon’s computers. Although Marmon

      3
        Although Marmon lists only one issue in his statement of the issues on appeal,
his brief argues the three issues discussed below and several others. The issues not
addressed do not merit any further discussion and the district court is affirmed in all
respects.

                                          -3-
argues that he could not have accessed this unallocated space without specialized
software, the Government’s evidence established that these materials resided in the
unallocated space because Marmon had tried to delete the materials from his
computers before the search warrant’s execution. The district court did not abuse its
discretion admitting these materials.

       Finally, the district court did not abuse its discretion in allowing the jurors to
view a compilation of the child-pornography video excerpts found on Marmon’s
computers. Marmon argues that the evidence was unfairly prejudicial. But this
contention, without a showing that the district court failed to weigh Rule 403’s
requirements, is insufficient to allow us to conclude that the admission of this
evidence constituted an abuse of discretion. United States v. McCourt, 468 F.3d
1088, 1092 (8th Cir. 2006). There is no doubt that child pornography videos are
inherently disturbing. But Rule 403 precludes unfairly prejudicial evidence, not
merely any evidence that is detrimental to a defendant’s case. United States v.
Johnson, 463 F.3d 803, 809 (8th Cir. 2006). Merely because the evidence is
disturbing is not reason to exclude it. McCourt, 468 F.3d at 1092. Marmon has failed
to establish that the district court abused its discretion in allowing this evidence to be
published to the jury.

      Affirmed.




                                           -4-